Citation Nr: 0634746	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-40 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in June 2002 (PTSD) and April 
2004 (TDIU).  

The veteran has submitted additional evidence without a 
waiver of RO consideration in the first instance. However, 
the evidence is cumulative of that which is already of record 
and referral of the evidence to the RO prior to the Board's 
decision is not necessary.  See 38 C.F.R. § 20.1304(c)(2006).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no corroborative evidence of the veteran's claimed 
in-service stressors. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is required to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the veteran 
of which portion, of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

The veteran was provided with notice by letters dated in 
December 2001 and May 2004.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The veteran 
was essentially told to submit any evidence pertaining to his 
claim.  Therefore, he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  Neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, VA has complied 
with its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).




Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

When, as here, the evidence does not establish that a veteran 
is a combat veteran, the veteran's assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  
The veteran claims that, upon arriving in Vietnam, his plane 
was diverted and had to land in Long Binh due to an enemy 
attack.  When the plane landed, he and the others were 
attacked by mortar and small arms fire.  He asserts that 
people were killed and wounded and that he helped pull people 
to safety.  He also states that he was attacked while with 
the 6th Battalion, 71st Artillery at Cam Ranh Bay. 

The RO requested that U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) verify the veteran's stressors.  
USASCRUR replied that Long Bihn had heliports but did not 
have an airfield.  The Daily Staff Journals submitted by Long 
Bihn Post for December 1966 indicated that the 90th 
Replacement Battalion received small arms fire on December 23 
and December 28, 1966 with no damage or injuries reported.  
The Operational Reports Lesson Learned submitted by the 
Headquarters, 6th Battalion, 71st Artillery for the periods 
ending January 31, July 31, and October 31, 1967 do not 
reflect any attacks against them in Cam Ranh Bay.  One 
soldier of B Battery, 6th Battalion, 71st Artillery was 
killed on August 29, 1967 by "other accidental causes."  

USASCRUR further added that in order to perform further 
research on behalf of the veteran, more specifics regarding 
the claimed PTSD stressors must be provided.  In his May 2002 
statement, the veteran indicated that he did not know the 
names of any of the individuals involved, and no other 
identifying information was provided.  

As discussed above, in cases involving stressors for veterans 
not shown to have been engaged in combat, "the veteran's lay 
testimony regarding in-service stressors is insufficient, 
standing alone, to establish service connection and must be 
corroborated by credible evidence."  Doran v. Brown, supra, 
at 289.

In this case, there has been no credible evidence obtained to 
substantiate the veteran's claimed stressors and the evidence 
which has been obtained, in fact, refutes the veteran's 
claimed stressors.  Moreover, the veteran has failed to 
provide the specific information needed to conduct further 
meaningful research by USASCRUR.

Absent credible evidence of an in-service stressor as 
required by 38 C.F.R. § 3.304, the preponderance of the 
evidence is against the claim.  There is no doubt to be 
resolved and service connection for PTSD is not warranted. 


ORDER

Service connection for PTSD is denied.


REMAND

The veteran seeks entitlement to total disability based on 
individual unemployability (TDIU).  The regulatory scheme for 
a TDIU provides both objective and subjective criteria. The 
objective criteria, set forth at 38 C.F.R. § 3.340, provide 
for a total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Total disability ratings for 
compensation may also be assigned where the schedular rating 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that: if 
there is only one service-connected disability, the 
disability is rated at 60 percent or more; or, if there are 
two or more disabilities, at least one disability is rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

At the time of the last rating decision in April 2004, the 
veteran had a combined rating of 40 percent with the highest 
rated disability (diabetes) rated at 20 percent.  However, 
several issues were pending:  chronic fatigue, hypertension 
associated with diabetes mellitus, heart disease, skin 
rashes, numbness and tingling with poor circulation in arms 
and hands, and chronic right eye infection. 

When a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Entitlement to TDIU requires 
consideration of the effect on employability of all service-
connected disabilities.  The decision on the issues of 
service connection for the disabilities listed above could 
have a significant impact on the outcome of the veteran's 
TDIU claim and the Board finds these issues to be 
inextricably intertwined. 

Accordingly, the case is REMANDED for the following:

1.	The pending claims for service 
connection for chronic fatigue, 
hypertension associated with diabetes 
mellitus, heart disease, skin rashes, 
numbness and tingling with poor 
circulation in arms and hands, and 
chronic right eye infection should be 
adjudicated.

2.	Thereafter, the claim of TDIU should be 
readjudicated. 

3.	If the claim remains denied, the 
veteran should be furnished a 
supplemental statement of the case 
(SSOC) and given an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


